BEE, District Judge.
This is the first case, since my appointment as judge of the court of admiralty, of a vessel ■ libelled as wreck found on the high and open seas; and, as far as the records of the court have been traced, the first that appears to have come before the court at any time. I have carefully considered the schooner Priscilla’s situation, and the law relative thereto, and do pronounce the said vessel to be a wreck found drifting at sea. without any living animal on board, as specified in the libel, and proved in court by two witnesses. I condemn her accordingly; with her tackle, furniture, and apparel, as appurtenances found on board. I also order and direct that the marshal of this district do, on the 20th day of this month, after fifteen days’ notice in one of the gazettes of Charleston, expose to sale, and sell at public outcry for the most money that can be obtained, the said schooner, with her appurtenances as aforesaid. And that, after paying out of the proceeds of such sale all the fees, costs, and charges of this suit, and the expenses of the sale, he pay, to the libel-lants, the master, mariners, and owners of the brigantine Mentor, one half of the net proceeds of such sale, as salvage, for securing and bringing into port the said schooner. I order that the marshal deposit the other half-part of said net proceeds in the Branch Bank of the United States in this city; subject to *202the future order of this court,' and for the use of the former owner or owners of the Priscilla, or other person or persons by him or them duly authorized, and applying for the same. I further order that due notice thereof be giren by the marshal, in one of the gazettes printed in Charleston, once in every month for twelve months ensuing. And that ■the marshal do, as soon as the sales are closed, render a due and just account of all payments and disbursements made for and on account of the said schooner.